545 So. 2d 537 (1989)
John Spyridon MARKZANNES
v.
BERMUDA STAR LINE, INC. et al.
No. 89-CC-1144.
Supreme Court of Louisiana.
June 30, 1989.
PER CURIAM.
Granted. The judgment of the court of appeal is set aside, and the judgment of the district court is reinstated. Louisiana courts may apply Louisiana procedural law in causes of action brought in Louisiana courts. Missouri v. Mayfield, 340 U.S. 1, 71 S. Ct. 1, 95 L. Ed. 3 (1950). La.C.C.P. art. 123 B, which authorizes dismissal on forum non conveniens grounds of a claim predicated solely on a federal statute based on acts or omissions originating outside the state, is not applicable to causes of action brought under 46 U.S.C. App. § 688 or the federal maritime law. La.C.C.P. art. 123 C.
CALOGERO and DENNIS, JJ., would grant the writ and docket for argument.